 E. BRYAN WILSON
 Acting United States Attorney

 CHRISTOPHER D. SCHROEDER
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: christopher.schroeder@usdoj.gov

 Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                    )   No. 3:21-cr-00034-TMB-MMS
                                              )
                      Plaintiff,              )   COUNT 1:
                                              )   FELON IN POSSESSION OF
       vs.                                    )   FIREARMS
                                              )     Vio. of 18 U.S.C. §§ 922(g)(1) and
 CURTIS COLTEN LEWIS,                         )   924(a)(2)
                                              )
                      Defendant.
                                              )

                                   INDICTMENT

       The Grand Jury charges that:

                                      COUNT 1

       On or about January 5, 2020, within the District of Alaska, the defendant, CURTIS

COLTEN LEWIS, knowing that he had been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in or affecting




      Case 3:21-cr-00034-TMB-MMS Document 2 Filed 03/18/21 Page 1 of 2
commerce, firearms, to wit: a Springfield XD .45 ACP semiautomatic pistol and a Colt .38

Special revolver.

                                        Convictions

        Conviction Date     Offense              Court                  Case No.

     March 16, 2018       Burglary 2    Alaska Superior Court     3AN-17-03860CR

     March 18, 2018       Burglary 2    Alaska Superior Court     3AN-17-01379CR

        All of which is in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2).

        A TRUE BILL.

                                           s/ Grand Jury Foreperson
                                           GRAND JURY FOREPERSON



s/ Christopher D. Schroeder
CHRISTOPHER D. SCHROEDER
Assistant U.S. Attorney
United States of America



s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America


Date:       March 17, 2021




                                        Page 2 of 2
        Case 3:21-cr-00034-TMB-MMS Document 2 Filed 03/18/21 Page 2 of 2
